Citation Nr: 0607322	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  94-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the veteran filed a timely appeal of an April 
1962 rating decision that denied service connection for a 
right inguinal hernia.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO).  

In 1993, the veteran filed an application to reopen his claim 
for entitlement to service connection for a right inguinal 
hernia.  In June and October 1994 decisions, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

In a December 1996 remand, the Board determined that the 
veteran requested a hearing before a member of the Board at 
the RO in Togus, Maine.  The case was remanded for purposes 
of scheduling the requested hearing.  However, the veteran 
withdrew his request.

In a September 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right inguinal hernia.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans' Claims) (Court).

In a September 2001 Order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000 (VCAA).

In a June 2002 decision, the Board determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim for service connection.  In May 2003, the 
Court issued an order vacating and remanding the case to the 
Board for further proceedings.

The Board remanded the case in July 2004 to comply with VCAA.  
The Board also noted that the veteran had raised the issue of 
whether his notice of disagreement following the April 1962 
rating action was still "pending" because he had never 
received a statement of the case (SOC).  In July 2004, the RO 
notified the veteran that statements of the case were not 
part of the appellate process at that time.  The RO notified 
the veteran of the VCAA, as well as the procedural 
requirements at the time of the April 1962 rating action.  

Thereafter, the veteran's case was transferred to the Board 
in October 2004.  Later that month, the veteran's 
representative also filed a notice of disagreement (NOD) with 
the RO.  A SOC was issued in November 2004 and the 
substantive appeal was received in December 2004.  

As the Board was not notified of the simultaneous procedural 
actions taking place at the RO, in November 2004, it found 
that the veteran had abandoned the claim regarding whether 
the veteran filed a timely appeal of the April 1962 rating 
decision.  

In August 2005, the Court pointed out that the veteran had 
not abandoned the claim regarding the timeliness of the 
appeal and issued an order vacating and remanding the case to 
the Board for further proceedings.  Therefore the Board will 
review the issues as listed on the title page.  


FINDINGS OF FACT

1.  On April 6, 1962, the veteran was notified of the denial 
of service connection for a right inguinal hernia.  

2.  On April 16, 1962, the RO received the veteran's 
disagreement and request for the appropriate forms to appeal 
this decision.  

3.  On April 16, 1962; a letter with attached appropriate 
forms and instructions were sent through the United States 
Postal Service to the veteran's last known address.

4.  The veteran did not further communicate with VA until 
November 1993, when he filed a request to reopen his claim 
for service connection for a right inguinal hernia.

5.  The evidence added to the record since the RO denied the 
claim in April 1962 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1962 RO decision denying service connection for 
a right inguinal hernia is final.  38 U.S.C. § 4005 (1958 & 
Supp. 1961); 38 C.F.R. § 19.2 (1961).    

2.  New and material evidence sufficient to reopen a claim 
for service connection for a right inguinal hernia has not 
been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a right inguinal hernia.  The veteran also contends that his 
response to an April 1962 letter notifying him of the denial 
of service connection for a right inguinal hernia satisfied 
the requirements for perfecting an appeal under the 
regulation in effect at that time.  Therefore, he argues, the 
appeal has remained open since April 1962 and the claim 
should be reviewed on a de novo basis.  In the alternative, 
the veteran contends that he has submitted new and material 
evidence to reopen a claim for service connection for a right 
inguinal hernia.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information 
(medical or lay evidence) that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and Supplemental Statements of 
the Case were provided to the appellant.  Moreover, this 
claim has been remanded on three occasions, and readjudicated 
by the RO without "taint" from prior decisions.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria and analysis concerning whether the veteran filed a 
timely appeal of an April 1962 rating decision that denied 
service connection for a right inguinal hernia

In 1962, the veteran filed a claim for entitlement to service 
connection for a right inguinal hernia.  In an April 1962 
decision, the RO denied the claim on the basis that there was 
no indication in the record that the right inguinal hernia 
had its origin in or was aggravated by service.  In a letter 
received April 16, 1962, the veteran expressed his intent to 
appeal and requested the appropriate forms to perfect his 
appeal.  The veteran wrote:

I am waiting for further evidence I would 
like to appeal your decision in your 
letter of April 6th 1962.

Would you please send me the proper forms 
to fill out for this appeal?

On April 16, 1962, the RO responded and furnished the veteran 
with the pertinent information and materials that he 
requested.  The RO closed the letter by noting: 

In accordance with your request, there is 
an enclosed VA Form 1-9 [VA Form 1-9, 
Claimant's Appeal to Administrator of 
Veterans Affairs] for your use in filing 
an appeal from the disallowance of your 
claim.  This form should be completed in 
accordance with the instructions on the 
reverse side and returned to this office 
as soon as possible.

However, he did not further communicate with VA on this 
matter until November 1993, when he filed a request to reopen 
his claim for service connection for a right inguinal hernia.

In April 1962, the applicable statute and regulations allowed 
an appeal of an RO decision by the claimant filing an 
application for review on appeal within one year from the 
date of mailing of notice of the result of initial review or 
determination.  38 U.S.C. § 4005 (1958 & Supp. 1961); 38 
C.F.R. § 19.2 (1961).  The Board notes that the current 
scheme of appellate procedures requiring a notice of 
disagreement, a statement of the case, and substantive appeal 
were not effective until January 1, 1963.  Pub. L. No. 87-666 
§ 3.

The Board finds that the April 16, 1962, letter was not a 
perfected appeal within the meaning of the statutory and 
regulatory scheme at the time of the denial.  The veteran 
noted his disagreement with the rating decision, but did not 
finalize any intention to initiate appellate review by the 
letter.  He expressly noted that he was waiting for further 
evidence.  This would seem to indicate that he had not yet 
determined whether he would appeal this decision.  And that 
the ability to gather further evidence would dictate the 
continuance of the appeal.  

Additionally, he noted that the RO should forward the 
necessary appeals forms.  The Board finds it a fair 
assumption that the veteran was cognizant of the proper 
procedure to appeal.  The RO did as the veteran requested and 
forwarded a copy of the VA Form 1-9.  The veteran never filed 
that form or any other document perfecting an appeal within 
the one-year period, or requesting additional time in which 
to do so.  See 38 U.S.C. § 4005(a).

Further under 38 U.S.C. § 4005 (e) the veteran was required 
to specific allegations of mistake of fact or error of law in 
the adjudication of the claim in his application for review 
on appeal.  In his April 1962 letter, the veteran did not 
refer to any mistake of fact or error of law.  

Because no complete application for review on appeal was 
received by the RO by April 1963, finality attached to the 
rating decision.  38 U.S.C. § 4005(b); 38 C.F.R. § 19.2.

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a right inguinal hernia

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
2002); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 2002).  The law 
in 1962 was substantially the same.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104(a); effective May 29, 1959, to Dec. 31, 
1962.

In 1993, the veteran filed an application to reopen the claim 
for service connection for a right inguinal hernia.

At the time of the April 1962 rating decision, the evidence 
of record included the service medical records and VA records 
dated in 1962.  The service medical records are negative for 
reported treatment or complaints of a right inguinal hernia 
during service.  VA records show that the veteran underwent a 
right inguinal hernia repair in 1962.  At that time, it was 
noted that the veteran had a 16-year history of a bulge in 
the right inguinal region that became persistent and 
irritating on cough or straining.  It was thought to be an 
inguinal hernia and it had never shown signs of obstruction 
or local inflammation.

Since the claim has been previously denied, this is a claim 
to reopen.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence submitted since the April 1962 rating decision 
includes copies of service medical records, a January 1962 VA 
surgical report, VA treatment records dated from April 1984 
to July 1998, copies of the veteran's morning reports and 
daily sick reports, statements from Dr. R.E. dated in August 
1986 and December 1986, a transcript of the hearing held in 
October 1995, and a May 2002 statement by Dr. B.R.

The copies of service medical records and the 1962 VA 
hospital report are cumulative and redundant of evidence 
previously submitted.  Therefore, the copies of these records 
are not new and material evidence.  These records were 
reviewed and considered when the claim was denied in 1962.  
As noted in 1962, there was no indication (other than his own 
report of having had the hernia for 16 years) that the 
veteran's right inguinal hernia had its origin in or was 
aggravated by service.

Since the denial of the claim, morning and daily sick reports 
were added to the record.  The morning reports from October, 
November and December 1946 show that the veteran was out 
sick.  Daily sick reports from October 1946 and January 1947 
also show that the veteran was out sick.  This evidence adds 
to the service medical records currently associated with the 
file.  However, these reports correspond to periods when the 
veteran was treated for urethritis in 1946 and hepatitis in 
1947.  Therefore, by themselves or in connection with other 
evidence previously assembled these reports are not so 
significant that they must be considered in order to fairly 
determine the merits of the claim because they only add to 
information regarding treatment for conditions other than a 
hernia.

The Board finds that the VA treatment records are not new and 
material evidence.  The only additional information provided 
by these records is the finding of a hiatal hernia in the 
1990s.  The remainder of the information reflects the history 
of the condition which was of record when the claim was 
denied in 1962.  Furthermore, these records lack stated 
medical opinions which relate the current findings or the 
hernia repair of 1962 to the veteran's service.  Therefore, 
this evidence is either cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In February 1995, the veteran testified that his hernia was 
misdiagnosed during service.  He specifically noted that the 
reports of treatment for urethritis in 1946 and hepatitis in 
1947 were actually times when he was suffering from the 
hernia.  He testified that at those times, he was 
experiencing right lower quadrant pain and that the treatment 
in 1947 was for the continued problems.  He indicated that a 
private physician treated him in the first few years after 
his separation from service.  However, the physician is 
deceased and he has had difficulty obtaining the records.  
Over the years, the condition had worsened.  He further noted 
that his employer's physician properly diagnosed the 
condition in 1961 and that the condition was not actually 
treated until the repair in 1962.

The veteran's testimony adds the assertion that he was 
misdiagnosed when the diagnoses of urethritis and hepatitis 
were made during service.  However, these statements have 
been made without supporting medical evidence or opinion 
showing that the hernia was misdiagnosed during service.  
Without supporting medical documentation or opinions, the 
veteran's testimony and statements by themselves, or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The statements by Dr. R.E. dated in 1986 and the statements 
by Dr. B.R. dated in May 2002 are new evidence, but this 
evidence is not material.  These statements do not address 
the veteran's claimed hernia disorder and are not relevant to 
the claim for service connection for a right inguinal hernia.  
This evidence does not bear directly and substantially upon 
the specific matter under consideration which is whether the 
right inguinal hernia was incurred in service.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the Board 
concludes that this evidence is not material.

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran with regard to his 
claim of entitlement to service connection for a right 
inguinal hernia is not new and material, thus the claim will 
not be reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a right 
inguinal hernia, and the appeal is denied.





	                        
____________________________________________
	J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


